Citation Nr: 1223182	
Decision Date: 07/03/12    Archive Date: 07/13/12

DOCKET NO.  06-20 958	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia



THE ISSUE

Entitlement to a disability rating in excess of 10 percent for service-connected posttraumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel



INTRODUCTION

The Veteran served on active duty from August 1968 to August 1970.  

This matter came to the Board of Veterans' Appeals (Board) on appeal from an April 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which relevantly denied entitlement to a disability rating in excess of 10 percent for the Veteran's service-connected PTSD.  In a September 2009 decision, the Board also denied the Veteran's claim of entitlement to a disability rating in excess of 10 percent for service-connected PTSD.  

The Veteran appealed the Board's September 2009 decision to the United States Court of Appeals for Veterans Claims (Court) and in an Order dated in May 2010, the Court ordered that the Joint Motion for Remand (Joint Motion) be granted and remanded the Board's decision for proceedings consistent with the Joint Motion filed in this case.  In June 2011 the Board remanded the case for further development.  The requested development has been completed and the case has been returned to the Board for further appellate action.  


FINDINGS OF FACT

1.  The Veteran's service-connected PTSD is manifest by complaints of occasional nightmares, recurrent thoughts of his traumatic experience, depressed mood and social isolation resulting in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  

2.  The Veteran's service-connected PTSD does not cause occupational and social impairment, with reduced reliability and productivity; there is no evidence of flattened affect, circumstantial, circumlocutory, or stereotyped speech, panic attacks, difficulty understanding complex commands, impaired short-term memory, impaired judgment, impaired abstract thinking, disturbances of motivation, or difficulty establishing and maintaining effective work and social relationships attributed to his PTSD.


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria for a disability rating of 30 percent, and no more, for PTSD have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321(b)(1), 4.1-4.7, 4.21, 4.130, Diagnostic Code 9411 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties To Notify And Assist

When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Specifically, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide that pertains to the claim.  38 C.F.R. § 3.159.  This notice must be provided prior to an initial unfavorable decision by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini II, 18 Vet. App. at 119.  With respect to service connection claims, a section 5103(a) notice should also advise a claimant of the criteria for establishing a disability rating and effective date of award.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Prior to initial adjudication of the Veteran's claim, a letter dated in September 2004 fully satisfied the duty to notify provisions.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Moreover, a March 2006 letter also informed the Veteran of the evidence needed for the assignment of evaluations and effective dates for initial awards of service connection.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In view of this, the Board finds that VA's duty to notify has been fully satisfied with respect to this claim.  

VA has secured or attempted to secure all relevant documentation to the extent possible.  The Veteran's VA treatment records and evaluations are of record.  Also of record are the Veteran's and his representative's written contentions regarding the circumstances of his disability, and these records were reviewed by both the RO and the Board in connection with the Veteran's claim.  

VA examinations with respect to the issues on appeal were obtained in July 2005, May 2008 and July 2011.  38 C.F.R. § 3.159(c) (4).  The examination reports are adequate as they are predicated on examinations of the Veteran and fully addressed the rating criteria relevant to evaluating the Veteran's service-connected PTSD.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining VA examinations with respect to the issue on appeal has been met, and there remains no issue as to the substantial completeness of the Veteran's claim.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002); 38 C.F.R §§ 3.102, 3.159, 3.326(a) (2011).  

Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the "present level" of the veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where VA's adjudication of an increased rating claim is lengthy, a claimant may experience multiple distinct degrees of disability that would result in different levels of compensation from the time the increased rating claim was filed until a final decision on that claim is made.  Thus, VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's service-connected PTSD is currently rated as 10 percent disabling under 38 C.F.R. § 4.130, Diagnostic Code 9411.  Under this code, a 10 percent rating is assigned when there is occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.

A 30 percent rating is assigned when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  

A 100 percent rating is granted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  

VA treatment records, dating from August 2003 to July 2005, show a screening for depression in August 2003 was positive.  An October 2003 mental health outpatient note shows the Veteran reported having lost 3 "more" family members since his last visit and that he was "under a lot of strain."  He felt that he was okay as long as he took his medicine.  At that time he was diagnosed with PTSD and dysthymic disorder.  The October 2003 treatment record, and subsequent treatment records, consistently show the Veteran was alert and oriented in all spheres on mental status examinations.  The treatment records for this period further show that he was pleasant and cooperative, that he had appropriate affect and responses to questions, and was able to follow complex instructions.  His recent and remote memory was consistently evaluated as good and he denied suicidal or homicidal ideation, intent or plan.  Several progress notes indicate that the Veteran had a bright affect and an August 2004 treatment record specifically notes that he was "very talkative."  

In July 2005, the Veteran underwent a VA psychological examination.  At that time he complained of sporadic depressed mood, continuing apathy and social withdrawal.  He reported having recurrent thoughts of his traumatic experience.  He also reported that he had been divorced from the same woman twice, with the last divorce occurring more than 20 years before.  He lived alone and denied participating in any social activities and having minimal family involvement.  The Veteran reported that he had been unemployed since 1997, when he retired on disability due to back problems.  He also reported occasionally using alcohol, but denied having a drinking problem.  

Mental status examination revealed the Veteran was polite and cooperative and in no acute distress.  His affect was appropriate and unconstricted, and his mood was within normal limits.  He was alert, oriented, relevant and coherent.  There were no evident signs of psychosis, impairment of thought processes or of suicidal or homicidal thinking.  The diagnosis was PTSD.  The examiner opined that the impact of the Veteran's PTSD on his social and occupational functioning was mild to moderate in degree.

VA treatment records, dated in February 2006, June 2006, and December 2006, show the Veteran continued to be followed-up for his PTSD and dysthymia and indicated that his medication regimen was working well.  Treatment records during this period consistently show him to be oriented in all spheres, to be pleasant and cooperative with appropriate affect and responses to questions.  He always denied suicidal or homicidal ideation and it was repeatedly noted that his memory was good and that he was able to follow complex instructions.  

In January 2008 the Veteran was given mental health screenings for depression and PTSD.  In these screens, he indicated that nearly every day he had little interest or pleasure in doing things, felt down, depressed or hopeless, had trouble sleeping or sleeping too much, had trouble concentrating or felt tired or had little energy.  He denied suicidal thoughts, feeling bad about himself or feeling like a failure, or of having a poor appetite or overeating.  He indicated that in the past month he had had nightmares about his experience or thought about it when he did not want to, avoided situations that reminded him of it, was constantly on guard, watchful or easily startled and felt numb or detached from others, activities or his surroundings.  A January 2008 mental health outpatient note shows that the Veteran was seen for follow-up after not seeking treatment in the past year.  He sought to renew his medications for his depressive state.  He reported that he had been sleeping fairly well with some good and bad nights.  He occasionally had nightmares, but denied any auditory or visual hallucinations.  No delusions were elicited.  He complained primarily of feeling depressed.  On examination he was alert and fully oriented in all spheres.  His speech was logical and normal in rate and volume.  His memory was fairly good and his affect appropriate.  His mood was "more or less depressed."  He denied suicidal and homicidal ideation.  There was no evidence of psychosis.  His insight and judgment were both evaluated as fair.  

In May 2008 the Veteran again underwent a VA psychological examination.  The examiner noted that the Veteran was angry during the examination because of his disability payments and was hostile to the examiner.  He reported having nightmares every night, but also reported getting a good night's sleep when using his medication.  When asked why he had not sought treatment for all of 2007, he stated that he was "alright" as long as he was on his medication.  He reported that he was divorced for the second time from the same woman in 1980 or 1981 and that he stayed in touch with his 3 children.  The examiner observed that he was calm and sincere when talking about them.  He reported that he lived alone and was very content.  Although the examiner found it difficult to assess the severity of his symptoms, he noted that the Veteran had sought treatment on only 3 occasions since the previous examination conducted in July 2005.  The examiner further noted that the record showed that he was functioning well and that he himself stated that he did fine when taking his medications.

On examination, the Veteran was clean and casually dressed.  His psychomotor activity was unremarkable, his speech spontaneous and his affect full.  He was observed to have a hostile attitude toward the examiner.  He was oriented to person, time and place and his attention was intact.  His thought processes and content were unremarkable.  There was no evidence of delusions or hallucinations.  There was also no evidence of sleep impairment, inappropriate behavior, obsessive/ritualistic behavior, panic attacks, or homicidal or suicidal ideation.  The examiner found that he understood the outcome of his behavior and that he had good impulse control.  His memory was also found to be normal.  The examiner noted that the Veteran appeared to do well on his medication and had not sought treatment beyond medication stabilization and that medical records noted that he was sleeping well and had occasional nightmares.  The examiner further noted that the Veteran retired in 1997 due to back problems and opined that his PTSD symptoms alone would not prevent gainful employment.  

VA treatment records dated in June 2008 and October 2008 show he reported in June 2008 that he usually slept well except for some nightmares, but that his main problem was feeling depressed sometimes after having nightmares.  His mood was more or less depressed and his affect appropriate.  An October 2008 treatment record shows he complained of periods when he had nightmares but denied sleep problems or having a depressed mood.  

A July 2011 VA psychological examination shows the Veteran complained of having a depressed mood that he believed had worsened in the past 5 years.  He attributed his worsening mood to his lack of finances and deteriorating health.  He also complained of difficulty sleeping, achieving no more than 3 hours of continuous sleep.  He reported that he had been divorced since 1978 and never remarried although he acknowledged that he enjoyed social relationships at clubs when he could afford it.  He also reported having great relationships with his 3 adult children who lived near his home.  He stated that he had been a loner all his life and that the friends he had before had "passed on."  He stated that he enjoyed many activities but could not afford to do them.  

On examination, the Veteran was clean, neatly groomed and appropriately dressed.  His psychomotor activity was unremarkable and his speech was clear and coherent.  His attitude towards the examiner was attentive and irritable.  His affect was constricted and his mood depressed.  He was oriented to person, time and place and his attention was intact.  His thought processes and content were unremarkable.  There was no evidence of delusions.  In evaluating the Veteran's judgment, the examiner observed that he did not understand the outcome of his behavior and in evaluating his insight, indicated that he partially understood that he had a problem.  He denied hallucinations, and there was no evidence of inappropriate or obsessive/ritualistic behavior.  There was no evidence of panic attacks, or of suicidal or homicidal ideation.  He did have a history of being arrested for aggravated assault in the past and appeared to minimize his alcohol use.  His immediate and recent memory was normal, but his remote memory was mildly impaired.  

The examiner found that the Veteran did not currently meet the DSM-IV criteria for a PTSD diagnosis, but did meet the criteria for a diagnosis of depressive disorder, rule out alcohol abuse versus dependence.  The examiner opined that the Veteran's symptoms including his depressed mood, mildly diminished energy and mild anhedonia were more related to financial issues and physical pain.  The examiner opined that the Veteran's difficulties occurred primarily in the first 6-8 years after he returned from Vietnam and later stabilized.  The examiner notes that this is supported by evidence that the Veteran held 2 long-term jobs and endorsed "great" relationships with his children.  The examiner observes that he only began receiving mental health treatment after he became physically disabled and unable to work and opines that the Veteran's situational stressors, rather than his military service, continue to be more prominent with regard to his depressive symptoms.  

After considering the totality of the record, and resolving all reasonable doubt in his favor, the Board finds the evidence to support a 30 percent disability rating and no higher for the Veteran's PTSD.  The Veteran does not meet all of the criteria set forth under Diagnostic Code 9411 for this rating; however, it is not necessary that all of the particular symptoms described in the rating criteria for a particular degree of disability be present.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  During the pendency of his appeal, the Veteran's PTSD was manifested by recurrent sleep disturbance, nightmares, depressed mood, and social isolation.  Although he reported a good relationship with his children, he also reported social isolation and apathy during this period.  While there is no evidence to show anxiety, suspiciousness, or panic attacks, there is evidence of recurrent depressed mood, recurrent sleep disturbance and some mild loss of remote memory and sufficient findings have been presented to conclude the criteria for the assignment of a 30 percent evaluation have been met.  As such, and affording the Veteran the benefit of the doubt, the Board finds that the assignment of a 30 percent evaluation is warranted.

The Board finds, however, that the Veteran's PTSD does not warrant an evaluation in excess of 30 percent at any time during the pendency of his appeal.  As noted above, the evidence shows that he does not have symptoms manifested by flattened affect, circumstantial, circumlocutory or stereotyped speech, panic attacks, difficulty in understanding complex commands, or impaired abstract thinking.  While the July 2011 examiner did find evidence of impaired judgment and remote memory, he related most of the Veteran's symptoms to his financial stressors and his physical pain and unrelated to his PTSD symptoms.

Likewise, there were no symptoms manifested by impaired thought processes; suicidal ideation; obsessional rituals; illogical, irrelevant or obscure speech; near-continuous panic or depression that affected his ability to function independently, appropriately and effectively; impaired impulse control; spatial disorientation; or neglect of personal appearance and hygiene.  Moreover, none of the VA examiners indicated that there was any evidence of any inability to perform activities of daily living, including maintenance of minimal personal hygiene.  There is no evidence of any hallucinations or delusions during this period.  The majority of the evidence, while noting that the Veteran was unemployed, does not attribute his unemployment to his PTSD.  Moreover, despite his social isolation, the Veteran indicated that he maintained a great relationship with his 3 children and was content living by himself.  In light of the foregoing, therefore, the preponderance of the evidence is against a finding that the Veteran's PTSD symptoms warrant a disability rating in excess of 30 percent.  

In reaching this conclusion, the Board takes note of the GAF scores.  The July 2005 examination shows the Veteran was assessed with a GAF score of 60, the May 2008 examination shows a GAF of 70 and the July 2011 examination, a GAF of 65.  Moreover, VA treatment records show GAF scores ranging from 56 to 70 during this period.  The GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness.  See Diagnostic and Statistical Manual of Mental Disorders (4th ed.) (DSM-IV); Carpenter v. Brown, 8 Vet. App. 240 (1995).  GAF scores ranging between 51 and 60 indicate moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  GAF scores ranging between 61 and 70 reflect mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning, but generally functioning pretty well, has some meaningful interpersonal relationships.  An examiner's classification of the level of psychiatric impairment at the moment of examination, by words or by a GAF score, is to be considered, but it is not determinative of the percentage VA disability rating to be assigned; the percentage evaluation is to be based on all the evidence that bears on occupational and social impairment.  See 38 C.F.R. § 4.126 (2009); see also VAOPGCPREC 10-95 (Mar. 31, 1995) (cited at 60 Fed. Reg. 43,186 (Aug. 18, 1995)).  

Although several VA treatment records show the Veteran was assessed with GAF scores of 65 to 70, indicating no more than mild symptoms, earlier GAF scores during this period range from 56 to 60 indicating moderate symptoms or impairment in social, occupational or school functioning.  More importantly, despite the GAF scores assigned, the recorded clinical findings noted in the VA treatment records and the July 2005 and July 2011 examination reports indicate some moderate impairment.  Indeed, the July 2005 examiner noted the Veteran's symptoms were mild to moderate and the July 2011 examiner found evidence of sleep disturbance and impaired judgment.  The Veteran's lowest assessed GAF score of 56 during this period is indicative of no more than moderate symptoms and the clinical findings show no more than moderate symptoms.  In determining whether the Veteran meets the criteria for a higher rating, the Board must consider whether the Veteran has deficiencies in most of the following areas: work, school, family relations, judgment, thinking, and mood.  Bowling v. Principi, 15 Vet. App. 1, 11 (2001).  There is no evidence of any symptoms commensurate with the rating criteria for a higher evaluation.  

Again, resolving all reasonable doubt in the Veteran's favor, the Board finds that the assignment of a 30 percent evaluation for PTSD is warranted.

The potential application of various provisions of Title 38 Code of Federal Regulations have been considered, whether or not they were raised by the Veteran.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In particular, the Board has considered the provisions of 38 C.F.R § 3.321(b)(1) and the Court's decision in Thun v. Peake, 22 Vet. App. 111 (2008).  

Under Thun, there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.

The evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's assigned rating with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  As discussed above, there are higher ratings available under the rating criteria, but the Veteran's disability is not productive of such manifestations.  Therefore, it cannot be said that the available schedular evaluation for the disability is inadequate at any time during the pendency of this appeal. 

Based on the foregoing, the Board finds that the requirements for an extraschedular evaluation for the Veteran's service-connected PTSD under the provisions of 38 C.F.R. § 3.321(b)(1) have not been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); Thun, supra. 

Lastly, the Board observes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU) is part of an increased rating claim when such claim is raised by the record.  In this case, the Veteran is unemployed but the evidence of record establishes that the Veteran stopped working in 1997 as a result of back problems.  He has not indicated, and the record does not show, that his PTSD symptoms preclude him from obtaining substantial employment.  Indeed as noted above, both the May 2008 and July 2011 VA examiners found the Veteran no more than mildly impaired and that his PTSD symptoms did not preclude him from work.  As such, the issue of entitlement to a total disability rating based on TDIU has not been raised.  


ORDER

Entitlement to a 30 percent disability rating for service-connected PTSD is granted, subject to the rules and regulations governing the payment of VA monetary benefits.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


